Per Curiam.  This case is an appeal from an order finding the appellant, an Arkansas attorney, in contempt of court while serving as an attorney in an otherwise unrelated case. The appellant filed this motion to transfer the case to the Arkansas Supreme Court, asserting that jurisdiction is properly in the Supreme Court under Ark. Sup. Ct. Rule 29(l)(h) because the case involves the discipline of an attorney-at-law. We agree. The Arkansas Supreme Court stated, in Rosenzweig v. Lofton, 295 Ark. 573, 751 S.W.2d 573 (1988), that contempt cases involving attorneys are matters within their jurisdiction under Rule 29(1)(h). Motion granted.